FOR PUBLICATION
                                                                              FILED
                        UNITED STATES COURT OF APPEALS
                                                                               FEB 10 2005

                                FOR THE NINTH CIRCUIT                   CATHY A. CATTERSON, CLERK
                                                                            U.S. COURT OF APPEALS




 YAHOO! INC., a Delaware corporation,                    No. 01-17424

            Plaintiff - Appellee,                        D.C. No. CV-00-21275-JF

   v.
                                                         ORDER
 LA LIGUE CONTRE LE RACISME ET
 L'ANTISEMITISME, a French association;
 L'UNION DES ETUDIANTS JUIFS DE
 FRANCE, a French association,

            Defendants - Appellants.



Before: SCHROEDER, Chief Judge:

        Upon the vote of a majority of nonrecused regular active judges of this court1, it is

ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The

three-judge panel opinion shall not be cited as precedent by or to this court or any

district court of the Ninth Circuit, except to the extent adopted by the en banc court.




        1
         Judges Pregerson and Wardlaw are recused.